Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
REASONS FOR ALLOWANCE (CORRECTION)

The following is an Examiner's Statement of Reasons for Allowance:

The applicant's amendment filed on 9/16/2021 has overcome the technical deficiencies and the prior art rejection. Claims 1-20 are allowed because the prior art of record fails to disclose that:

-a variable load circuit  comprising at least one switch configured to selectively close a circuit path to provide a variable resistor as at least a portion of a load of the transimpedance amplifier according to a control signal as combined in claim 1.
-wherein the wideband mode and the narrowband diode are modes in which the reconfigurable analog filter provides a low pass filter characteristic with a first cutoff frequency and a second cutoff frequency, respectively, the second cutoff frequency being lower than the first cutoff frequency as combined in claim 8.
- wherein the variable load circuit configured to adjust a load impedance of the transimpedance amplifier according to the control signal and correspondingly vary the low pass filter cutoff frequency; and a low pass filter configured to filter the voltage signal frequency as combined in clam 13.

CONCLUSION

Any comments considered necessarily by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745. The examiner can normally be reached on Monday-Friday (8 AM-7PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.

/DINH T LE/ 
Primary Examiner, Art Unit 2842